           Case: 1:21-cv-03389 Document #: 1 Filed: 06/23/21 Page 1 of 5 PageID #:1




                            UNITED STATED DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

PATRICK KELLER and NITISH LAL, on                  )
behalf of Plaintiffs and a class,                  )
                                                   )
                       Plaintiffs,                 )
                                                   ) Case No. 2021-cv-_________
vs.                                                )
                                                   )
NORTHSTAR LOCATION SERVICES,                       )
LLC,                                               )
                                                   )
                       Defendant.                  )

                            DEFENDANT’S NOTICE OF REMOVAL

           Defendant Northstar Location Services, LLC (“Northstar”), by its attorneys, Gordon Rees

Scully Mansukhani, LLP, pursuant to 28 U.S.C. §§ 1331, 1441, 1446, and 1453 hereby submits its

Notice of Removal of the action styled Patrick Keller and Nitish Lal, on behalf of Plaintiffs and a

class v. Northstar Location Services, LLC, Case Number 2021-CH-02463, from the Circuit Court

of Cook County, Illinois, to the United States District Court for the Northern District of Illinois,

Eastern Division. In support hereof, Northstar states as follows:

      I.        THE STATE COURT ACTION

           1.     On May 20, 2021, Plaintiff commenced an action in the Circuit Court of Cook

County, Illinois, styled Patrick Keller and Nitish Lal, on behalf of Plaintiffs and a class v.

Northstar Location Services, LLC, Case Number 2021-CH-02463. Plaintiffs’ Complaint

(“Compl.”), is attached hereto as Exhibit A.

           2.     Northstar first received notice of this lawsuit on or about May 24, 2021, when its

registered agent was served with a copy of Plaintiffs’ Summons and Complaint.
          Case: 1:21-cv-03389 Document #: 1 Filed: 06/23/21 Page 2 of 5 PageID #:2




          3.     Plaintiffs’ Complaint alleges that Northstar violated the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”) by using a “letter vendor” to mail

correspondences to Plaintiffs. (Compl. ¶¶ 15-21.) Plaintiffs allege that use of a letter vendor is an

unauthorized disclosure of information to a third-party and an “unfair means in connection with

collection of a debt.” (Compl. ¶¶ 33-34.)

          4.     Plaintiffs purports to bring this lawsuit on behalf of herself and on behalf of a class

defined as follows:

          (a) all individuals in Illinois (b) with respect to whom Defendant had a letter
          prepared and sent by a letter vendor (c) which letter was sent at any time during a
          period beginning one year prior to the filing of this action and ending 30 days after
          the filing of this action.

(Compl. ¶ 36.)

          5.     Plaintiff alleges that “there are more than 40 members of the class, and the class is

so numerous that joinder of all members is not practicable.” (Compl. ¶ 38.)

          6.     Plaintiff seeks to recover “statutory damages” (up to $1,000 per alleged violation

pursuant to 15 U.S.C. § 1692k(a)(2)(B)), attorneys’ fees, and other litigation expenses. (Compl. at

6 (prayer for relief))

    II.        THE PROCEDURAL REQUIREMENTS FOR REMOVAL ARE SATISFIED

          7.     Northstar first received notice of this lawsuit on May 24, 2021, when its registered

agent was served with a copy of Plaintiffs’ Summons and Complaint. USB’s instant notice of

removal is timely under 28 U.S.C. § 1446(b) because it is filed within thirty (30) days of service.

          8.     Northstar is the sole Defendant in this action. There is no need to obtain the consent

of any other Defendants to the removal of this action under 28 U.S.C. § 1453(b)

          9.     This Court encompasses the locality in which the state court action is now

pending, making this Court a proper forum pursuant to 28 U.S.C. § 1441(a).



                                              Page 2 of 5
       Case: 1:21-cv-03389 Document #: 1 Filed: 06/23/21 Page 3 of 5 PageID #:3




          10.     No previous application has been made for the relief requested herein.

          11.     Pursuant to 28 U.S.C. § 1446(d), Northstar will serve Plaintiff with a copy of this

Notice of Removal and file a copy with the Circuit Court of Cook County, Illinois.

   III.         THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
                DISTRICT OF ILLINOIS, EASTERN DIVISION, HAS FEDERAL QUESTION
                JURISDICTION

          12.     This Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1331

and may be removed to this Court pursuant to 28 U.S.C. §§ 1441, 1446, and 1453.

          13.     Specifically, this Court has jurisdiction over this case pursuant to 28 U.S.C. §

1453(b) because it is a civil action that “arising under the Constitution, laws, or treaties of the

United States” under 28 U.S.C. § 1331, namely the FDCPA.

          14.     Pursuant to 28 U.S.C. § 1446(a), copies of all summons, process, pleadings,

motions, and orders filed in the State Court Action are encompassed by Exhibits A-C.

          15.     Prior to removal, Northstar’s counsel attempted to confer with Plaintiffs’ counsel

regarding its position on removal. Plaintiffs’ counsel did not respond to that correspondence.

          16.     If any question arises regarding the propriety of the removal of this action,

Northstar respectfully requests the opportunity to present a brief and/or oral argument in support

of its position that this case is removable.

          WHEREFORE, Defendant Northstar Location Services LLC hereby removes the action

now pending against it in the Circuit Court of Cook County, Illinois, and requests that the United

States District Court for the Northern District of Illinois, Eastern Division, assume and retain full

jurisdiction over this action for all further proceedings.




                                               Page 3 of 5
     Case: 1:21-cv-03389 Document #: 1 Filed: 06/23/21 Page 4 of 5 PageID #:4




Dated: June 23, 2021                 Respectfully submitted,

                                     By: /s/ Chirag H. Patel
                                          Chirag H. Patel, # 6306711
                                          GORDON REES SCULLY MANSUKHANI, LLP
                                          One North Franklin, Suite 800,
                                          Chicago, Illinois
                                          312-619-4929
                                          cpatel@grsm.com
                                          Attorneys for Defendant Northstar Location
                                          Services, LLC




                                    Page 4 of 5
                        Case: 1:21-cv-03389 Document #: 1 Filed: 06/23/21 Page 5 of 5 PageID #:5




                                                  CERTIFICATE OF SERVICE

                          The undersigned, being first duly sworn upon oath deposes and states that he served a copy
                  of the foregoing document by emailing a true and correct copy, on June 23, 2021.

                                           Daniel A. Edelman (ARDC 0712094)
                                          Dulijaza (Julie) Clark (ARDC 6273353)
                                    EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
                                            20 South Clark Street, Suite 1500
                                                 Chicago, IL 60603-1824
                                                      (312) 739-4200
                                                   (312) 419-0379 (FAX)
                                                  courtecl@edcombs.com
                                                    Counsel for Plaintiff



                                                             By: /s/ Chirag H. Patel
                                                                Chirag H. Patel, # 6306711
                                                                GORDON REES SCULLY MANSUKHANI, LLP
                                                                One North Franklin, Suite 800,
                                                                Chicago, Illinois
                                                                312-619-4929
                                                                cpatel@grsm.com
                                                                Attorneys for Defendant Northstar Location
                                                                Services, LLC




1240612/59267023v.1


                                                             Page 5 of 5
